Citation Nr: 1034834	
Decision Date: 09/15/10    Archive Date: 09/21/10	

DOCKET NO.  03-18 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for polypoid sinusitis, to 
include as the residual of exposure to asbestos, jet fuel, or 
chemicals (including Agent Orange). 

2.  Entitlement to service connection for allergic rhinitis, to 
include as the residual of exposure to asbestos, jet fuel, or 
chemicals (including Agent Orange). 

3.  Entitlement to service connection for a disorder 
characterized by a spot and/or mass on the left lung, to include 
as the residual of exposure to asbestos, jet fuel, or chemicals 
(including Agent Orange). 

4.  Entitlement to service connection for chronic obstructive 
pulmonary disease, to include as the residual of exposure to 
asbestos, jet fuel, or chemicals (including Agent Orange). 

5.  Entitlement to service connection for asthma, to include as 
the residual of exposure to asbestos, jet fuel, or chemicals 
(including Agent Orange).



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy 
from May 1973 to May 1977.

This case originally came before the Board of Veterans' Appeals 
(Board) on appeal of a September 2002 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In an August 2008 Order, the United States Court of Appeals for 
Veterans Claims (Court) vacated a February 2007 decision of the 
Board, to the extent that decision denied entitlement to service 
connection for polypoid sinusitis, allergic rhinitis, a disorder 
characterized by a spot and/or mass on the left lung, chronic 
obstructive pulmonary disease, and asthma.  In so doing, the 
Court remanded the Veteran's case to the Board for action 
consistent with an August 2008 Joint Motion for an Order Vacating 
and Remanding the Board's February 2007 decision.

In July 2009, the Veteran's case was remanded to the RO via the 
Appeals Management Center (AMC) for additional development.  The 
case is now, once more, before the Board for appellate review.

For reasons which will become apparent, the Veteran's appeal is 
once again being REMANDED via the Appeals Management Center (AMC) 
in Washington, D.C.  VA will notify you if further action is 
required on your part.





REMAND

A review of the record in this case raises some question as to 
the nature and etiology of the disabilities at issue.  In that 
regard, in correspondence of December 2008, and subsequent to the 
Board's now-vacated decision in February 2007, the Veteran's then 
attorney argued that, while "stationed on the USS Enterprise when 
the ship docked in the waters off the shore of South Vietnam to 
assist with the evacuation of American civilians in 1975," the 
Veteran was exposed to Agent Orange.  Further noted was that the 
Veteran had "always claimed" that his respiratory disabilities 
were the result of asbestos and/or other chemicals, which would 
have potentially included Agent Orange.  Significantly, the RO 
has yet to adjudicate the Veteran's claims for service connection 
for the respiratory disabilities at issue in the context of his 
potential exposure to Agent Orange off the coast of Vietnam.  
Such consideration is necessary prior to a final adjudication of 
the Veteran's claims for service connection.

Finally, the Board notes that, at the time of the aforementioned 
July 2009 remand, it was requested that the Veteran be afforded 
an additional VA respiratory/pulmonary examination, following 
which the examiner was to "specifically comment" as to whether 
the Veteran's chronic obstructive pulmonary disease as likely as 
not had its origin during his period of active military service, 
to include as a result of exposure to asbestos, chemicals, or jet 
fumes.  That examination, it should be noted, was conducted in 
October 2009, and resulted in an opinion that the Veteran's 
chronic obstructive pulmonary disease was less likely than not 
caused by or a result of exposure to jet fumes, chemicals, or 
asbestos during military service.  Notwithstanding that opinion, 
the Veteran's then attorney, in correspondence of June 2010, 
argued that while the examiner had, in fact, offered an opinion 
that the Veteran's chronic obstructive pulmonary disease was less 
likely than not caused by or the result of exposure to jet fumes, 
chemicals, or asbestos during military service, he had failed to 
"specifically comment as to whether the Veteran's chronic 
obstructive pulmonary disease as likely as not had its origin 
during his period of active military service," as ordered by the 
Board.  Significantly, a remand by the Board confers on the 
Veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders.  Moreover, a remand by the 
Board imposes upon the Secretary of Veterans Affairs a 
concomitant duty to ensure compliance with the terms of the 
remand, either personally, or as the head of the Department."  
See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Under the 
circumstances, an attempt to obtain a clarifying opinion will be 
made prior to a final adjudication of the Veteran's claims for 
service connection.  

Accordingly, in light of the aforementioned, and in deference to 
the request of the Veteran's former accredited representative, 
the case is once again REMANDED to the RO/AMC for the following 
actions:  

1.  Any pertinent VA or other inpatient or 
outpatient treatment records, subsequent to 
June 2010, the date of the most recent 
evidence of record, should be obtained and 
incorporated in the claims folder.  The 
Veteran should be requested to identify any 
pertinent private treatment, and to sign 
the necessary authorization for release of 
any identified private medical records to 
the VA.  All attempts to procure such 
records should be documented in the file.  
If the RO/AMC cannot obtain records 
identified by the Veteran, a notation to 
that effect should be included in the 
claims folder.  In addition, the Veteran 
should be informed of any such problem.

2. The Veteran's entire claims folder 
should then be furnished to the same VA 
examiner who conducted the October 2009 
respiratory examination, or to another VA 
respiratory specialist, should that 
examiner prove unavailable.  Following a 
review of the Veteran's entire claims 
folder, the examiner should offer an 
opinion as to whether any of the 
disabilities currently at issue and, in 
particular, chronic obstructive pulmonary 
disease, 


had their origin during the Veteran's 
period of active military service.  All 
of the aforementioned information and 
opinions, when obtained, should be made a 
part of the Veteran's claims folder.  
Moreover, a complete rationale must be 
provided for any opinion offered.  

3.  The RO/AMC should then readjudicate the 
Veteran's claims for service connection for 
polypoid sinusitis, allergic rhinitis, a 
disorder characterized by a spot and/or 
mass on the left lung, chronic obstructive 
pulmonary disease, and asthma, to include 
as the residual of exposure to Agent 
Orange.  Should the benefits sought on 
appeal remain denied, the Veteran should be 
provided with a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant action taken on the 
claims for benefits since the issuance of 
the most recent SSOC in June 2010.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
in this case.  The Veteran need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	MICHAEL A. PAPPAS
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2004).


